Citation Nr: 0434171	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-02 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and C.R.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from February 1943 to January 
1946, and from October 1948 to July 1949.

This appeal is from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) No. Little Rock Regional 
Office (RO).

A videoconference hearing was held in May 2004, before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
D.C., who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that he suffered emotional trauma in 
service when involved in an airplane crash near Tripoli, 
Libya.  He reported his unit at the time as the 1262nd Air 
Transport Command (ATC), which is confirmed by his service 
records.  VA requested records of the 1262nd ATC.  Instead, 
the official response addressed the 1264th ATC.  The 
veteran's statement of January 2004 noted the discrepancy and 
requested a repeat search for records of the 1262nd ATC.  A 
handwritten marginal note from a VA officer indicated that no 
action was necessary, that the correct records were searched, 
those of the 1262nd.

The documented report of a search of records of the 1264th 
ATC rebuts any presumption of regularity in the discharge of 
administrative duties that might otherwise attach to the RO 
officer's report that the correct records were searched.  It 
seems reasonable that the official report of a search of 
federal records state the records the archivist searched.  If 
the archivist searched the records of the 1262nd ATC, the 
archivist should report that in writing.

VA has not examined the veteran in connection with his claim 
for service connection for PTSD.  He has submitted multiple 
statements from a private Ph.D. psychologist reporting a 
current diagnosis of PTSD.  An Office of the Surgeon General 
record documents the veteran's psychiatric hospitalization 
during service.  Furthermore, service medical treatment 
records dated in June 1944 document that, while at the Oran, 
Algeria, 23rd Station Hospital, the veteran was diagnosed 
with a "psychoneurosis, conversion hysteria, manifested by 
vomiting", which was noted to have been acquired during the 
line of duty.  

The veteran's private psychologist links the current PTSD to 
events in service during World War II in an October 2001 
report.  These factors meet the criteria of entitlement to VA 
examination in connection with a compensation claim.  
38 C.F.R. § 3.159(c)(4)(i) (2004).

Accordingly, the case is REMANDED for the following action:

1.  Repeat the request of August 28, 
2002, from the National Personnel Records 
Center (NPRC), for records of an airplane 
crash involving a craft and personnel of 
the 1262nd Air Transport Command 
stationed at Tripoli Field, Libya, during 
or about June 1944.  The official 
response must document that the records 
searched were those of the 1262nd ATC or 
that records of that unit cannot be 
found.

?	Alternatively, if the report 
received October 1, 2002, stating a 
negative search for records of the 
1264th ATC contained a typographical 
error, obtain a corrected report and 
file it in the claims file.

2.  If and only if information is 
sufficient to enable a request, the RO 
should request the assistance of the 
Center for Unit Records Research (CURR) 
to verify the purported airplane crash 
and the death or injury in the crash of 
service members last names Gilligan, 
Gilbert, and Hughes.

3.  Schedule the veteran for a VA 
psychiatric examination to diagnose or 
rule out PTSD.  Provide the examiner with 
the claims file.  The examiner is to 
review the available service records in 
conjunction with the clinical interview 
and examination, making note of the June 
1944 service treatment records and the 
Office of the Surgeon General abstract 
documenting the veteran's hospitalization 
for "psychoneurosis, hysteria." The 
examiner should confirm or rule a 
diagnosis of PTSD or any psychiatric 
disorder under DSM-IV criteria.  If PTSD 
is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis under DSM-IV, to include the 
supporting stressors.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis under DSM-IV.  

4.  Readjudicate the claim for service 
connection for PTSD.  If the claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



